MEMORANDUM2
Garred F. Norman appeals pro se the district court’s Fed.R.Civ.P. 41(b) dismissal of his 42 U.S.C. § 1983 action for failure to comply with a court order. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review for abuse of discretion the district court’s dismissal pursuant to Federal Rule of Civil Procedure 41(b). See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).
The district court adequately explained the deficiencies in Norman’s complaint, afforded him time to amend, and explicitly warned him that failure to amend would result in dismissal. See id. at 1261-62. Because Norman failed to amend his complaint, the district court did not abuse its discretion by dismissing his action with prejudice. See id. at 1260-61.
Because we affirm the district court’s dismissal for failure to comply with a court order, Norman may not challenge the district court’s interlocutory order setting aside the entry of default. See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).
*790Because Norman’s claim of bias and prejudice was based solely on the district court’s prior adverse rulings, the district court did not abuse its discretion by denying his motion for recusal. See Taylor v. Regents of Univ. of Cal., 993 F.2d 710, 712-13 (9th Cir.1993).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.